Citation Nr: 0722660	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-29 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
dermatitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1962 and December 1962 to January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The August 1999 rating decision, which denied the claim 
of entitlement to service connection for dermatitis, is 
final.

3.  The evidence received since the August 1999 rating 
decision does not relate to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for dermatitis and does not raise a reasonable possibility of 
substantiating the veteran's claim.


CONCLUSION OF LAW

The evidence received since the final August 1999 rating 
decision, which denied the claim of entitlement to service 
connection for dermatitis, is not new and material, and thus 
the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding the basis for the prior denial of his claim. The 
letter further advised him of what information and evidence 
is needed to reopen his previously denied claim and to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record also reflects no error in the duty to assist.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records, a VA examination report, and a post 
service medical record.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2006).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO originally denied service connection for dermatitis in 
an August 1999 rating decision.  The veteran was notified of 
the decision the next month. He did not appeal.  Thus, the 
August 1999 decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2006).  Therefore, new and 
material evidence is needed to reopen the claim. See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the August 1999 
decision included service medical records and a VA 
examination report.  In this regard, service medical records 
indicate he was treated once in service in May 1965 for a 
rash on the left hand, wrist, and forearm.  Cellulitis of the 
volar surface of the right forearm was also noted.  The 
diagnosis was solvent dermatitis.  There were no further 
complaints noted in the service medical records, and his 
discharge examination contained no findings concerning any 
skin condition.  In August 1999, the veteran advised VA that 
he had not received any treatment for his skin condition 
since he separated from service.  On the August 1999 VA 
examination, the examiner noted that only the right hand was 
involved.  He rendered a diagnosis of chronic contact 
dermatitis.  

The pertinent evidence added to the record since the August 
1999 rating decision consists of an April 2004 letter from a 
private physician.  The physician indicated the veteran has 
been a member of that family practice since April 2000, and 
that he has treated the veteran since September 2001 for 
dermatitis of both hands.  The letter additionally states 
that the veteran claims the dermatitis began while he was in 
the military working with solvents.  

The veteran additionally submitted a portion of his service 
medical records for the RO's consideration.  The service 
medical records were already part of the file and are 
duplicative of evidence previously considered.

After review, the Board finds that, while some new evidence 
has been received, such is not material.  In this regard, the 
evidence does not tend to show that the veteran's dermatitis 
is related to service.  Specifically, the April 2004 letter 
does nothing more than state the veteran's belief as to the 
onset of the skin disorder, without any additional opinion 
provided by the physician.  A bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  No medical 
opinion has been provided which links his current skin 
disorder with a single episode of a rash occurring more than 
30 years previously in service.
 
Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to unestablished facts necessary to substantiate the 
veteran's claim, or raise a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has not been received and the claim 
for service connection for dermatitis is not reopened.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
dermatitis, the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


